 1

 2

 3

 4

 5

 6

 7

 8

 9
                                       UNITED STATES DISTRICT COURT
10
                                   EASTERN DISTRICT OF CALIFORNIA
11

12
      ADAM SHARPE,                                      Case No. 1:19-cv-00711-EPG (PC)
13
                          Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTION TO
14
                                                        PROCEED IN FORMA PAUPERIS WITHOUT
              v.                                        PREJUDICE
15
      STU SHERMAN, et al.,
16                                                      (ECF NO. 2)
                          Defendants.
17

18
             Adam Sharpe, a state prisoner, filed this civil rights action on May 21, 2019. He seeks in
19
     forma pauperis status. However, Plaintiff failed to properly complete the Court’s in forma
20
     pauperis application. Plaintiff checked the box indicating that he had received, within the last
21
     twelve months, gifts and inheritances, but Plaintiff failed to describe the gifts or inheritance as the
22
     in forma pauperis application requires. Moreover, the certificate section has not been completed
23
     by a prison official. Finally, Plaintiff failed to sign the application.
24
             Accordingly, Plaintiff’s Motion to Proceed in forma pauperis is DENIED WITHOUT
25
     PREJUDICE. Plaintiff shall have thirty days to file a proper in forma pauperis application.
26
     Plaintiff is cautioned that failure to properly complete the in forma pauperis application within
27
     thirty (30) days of this Order may result in undersigned issuing findings and recommendations to
28
                                                          1
 1   the District Judge, recommending that the District Judge dismiss this matter without prejudice for

 2   failure to comply with a Court order. See Waldrop v. Deward, No. 2:06-cv-0975-MCE-DAD-P,

 3   2007 WL 97028 at *2 (E.D. Ca. Jan. 9, 2007).

 4
     IT IS SO ORDERED.
 5

 6      Dated:     May 29, 2019                               /s/
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
